Citation Nr: 1417522	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected left knee chondromalacia with degenerative changes (referred to hereinafter as "left knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967 and from October 1975 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran's previously established noncompensable rating for his service-connected left knee disability was increased to 20 percent therein.  He appealed this determination.  In doing so, he requested a hearing before a Veterans Law Judge.  His hearing was scheduled and then rescheduled but never held.  However, the request was properly withdrawn by him in March 2009 correspondence.  38 C.F.R. § 20.704(e).

In April 2012, the Board remanded this matter for further development.  The appeal is ripe for adjudication.  Private X-rays were submitted by the Veteran in May 2012 and again in December 2012.  They should have been considered when this matter was last adjudicated by the Appeals Management Center in Washington, D.C., via a November 2012 supplemental statement of the case, as they were available at that time-although there is no indication in this regard.  Nevertheless, the Veteran's representative waived the right to have them considered initially by the agency of original jurisdiction (AOJ) in November 2012 correspondence and in a March 2014 Brief.  The X-rays thus are taken into account in the first instance herein.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran's service-connected left knee chondromalacia with degenerative changes does not manifest flexion limited to 15 degrees or less-or, any extension limitation, recurrent subluxation, or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the service-connected left knee chondromalacia with degenerative changes have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased ratings, generic rather than specific notice about substantiating the claim is required.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notice of how ratings and effective dates are assigned also should be included.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  A pre-decisional November 2006 letter set forth the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  An April 2008 letter then reiterated how ratings are assigned.  How ratings are assigned, to include generally as well as specifically for limitation of flexion with respect to the knee, further was repeated in a June 2008 letter.  The AOJ subsequently readjudicated the Veteran's appeal and issued a supplemental statement of the case, most recently in November 2012.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records have been obtained by VA, the most recent pursuant to the April 2012 remand.  No private treatment records have been obtained by VA.  Yet none have been identified by the Veteran or his representative despite them having opportunities, to include responding to the November 2006 letter, to do so.  Of note are the private X-rays that have been submitted by the Veteran.  It is unclear whether or not he had corresponding treatment.  If he did, he has failed to fulfill his obligation to cooperate in procuring such records.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The Veteran underwent VA medical examinations in November 2006, December 2011, and May 2012 (in compliance with the remand).  Each examiner indicated review of the paper claims file.  To the extent the electronic claims file was not reviewed, there was none at the time of the former examination.  The only substantive, as opposed to procedural, information therein are VA treatment records, which the middle examiner reviewed.  The latter examiner finally otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed and his left knee was assessed at each examination.  They, in sum, are adequate because the determination made herein is fully informed by these actions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In a May 2012 statement, the Veteran accurately noted that his May 2012 VA medical examination did not include X-rays or magnetic resonance imaging (MRI).  He questioned how his left knee could be accurately diagnosed without such diagnostic testing in a December 2012 statement.  Yet the remand stipulated that "any testing deemed necessary, including X-rays, should be performed" at the examination.  There is no indication that the Veteran has a medical background.  The Board is precluded from making medical decisions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The examiner, a doctor, thus was in the best position to assess the necessity of diagnostic testing.  None was found to be required.  Rather, previous diagnostic tests were reviewed.  This included March 2012 X-rays, earlier X-rays, and MRI from June 2007.  In any event, the private X-rays submitted by the Veteran are dated in May 2012.  Information from diagnostic testing, whether useful for diagnostic purposes or otherwise, thus exists contemporaneous to the time of the examination.  It is taken into account herein, as noted above.

Significantly, neither the Veteran nor his representative has identified any additional development that has not been completed which is necessary for adjudication.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

A.  Schedular

Disability ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected left knee disability currently is rated under Diagnostic Code 5260 of this regulation.  It originally was rated under Diagnostic Code 5099-5020.  Hyphenated Diagnostic Codes signify that the rating for a disability is based upon the criteria for another disability.  38 C.F.R. § 4.27.  The Diagnostic Code for the disability is before the hyphen.  The Diagnostic Code for the other disability is after the hyphen.  In addition to the aforementioned, all other potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Diagnostic Code 5020 pertains to synovitis.  Further, Diagnostic Code 5010 is for traumatic arthritis.  Both synovitis and traumatic arthritis are to be rated as degenerative arthritis, also known as osteoarthritis, under Diagnostic Code 5003.  It provides for establishment by X-ray evidence.  Rating is made on the basis of limitation of motion under the appropriate Diagnostic Code(s).  If that results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  There must be objective confirmation in this regard with findings such as swelling, muscle spasm, or painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 30 degrees warrants a 20 percent rating.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Additionally, Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 15 degrees is assigned a 20 percent rating.  Extension limited to 20 degrees merits a 30 percent rating, while extension limited to 30 degrees merits a 40 percent rating.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normal range of motion is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 pertains to other knee impairment due to recurrent subluxation or lateral instability.  It sets forth a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and the maximum 30 percent rating for severe impairment.  

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  It establishes only one rating of 20 percent.  Diagnostic Code 5259 concerns symptomatic removal of the semilunar knee cartilage.  The only rating thereunder is 10 percent.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Finally, Diagnostic Code 5263 addresses genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  The only rating it provides for is 10 percent.

Pyramiding, evaluating the same manifestation of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet rating under more than one Diagnostic Code is warranted if there are separate and distinct manifestations.  The critical requirement is that none of the symptomatology is overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Second, separate ratings are assigned for arthritis or limitation of motion and for some unrelated condition.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

Given the evidence, the Board finds that several Diagnostic Codes are inapplicable to the Veteran's service-connected left knee disability.  This includes Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  There indeed is no indication of left knee ankylosis, dislocated semilunar cartilage, removed semilunar cartilage, impairment of the left tibia and fibula, or left genu recurvatum.  Nothing reported by the Veteran even suggests the existence of any of these conditions.  VA treatment records are silent regarding them-as is each of the VA medical examinations.  Detection, and accordingly mention of, the aforementioned conditions would be expected if they existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This follows from the fact that the purpose of the VA medical examinations, and to a lesser though still significant extent the VA treatment records, was to assess the current state of the Veteran's left knee.

Accompanying this lack of positive evidence is the presence of some negative evidence.  A meniscus is a crescent-shaped structure which is made of cartilage in the leg.  Dorland's Illustrated Medical Dictionary 1151 (31st ed. 2007).  In other words, the meniscus is semilunar cartilage.  A meniscectomy, or the excision of the meniscus, thus is removal of semilunar cartilage.  Id.  It was indicated at the December 2011 and the May 2012 VA medical examinations that the Veteran has never had a meniscectomy.  It also was indicated at both these examinations that he had no left tibia and fibula impairment.  Finally, ankylosis implicitly was ruled out at these examinations as well as the November 2006 VA medical examination.  Ankylosis is stiffening to the point of immobility, consolidation, or fixation.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Movement to varying degrees, which precludes the aforementioned, was measured at each examination.
Next, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected left knee disability under Diagnostic Codes 5020 and 5010, via Diagnostic Code 5003, or under Diagnostic Codes 5260 and 5261.  VA treatment records contain a diagnosis of degenerative joint disease (DJD).  DJD is a form of arthritis.  Dorland's at 539.  Diagnoses of osteoarthritis and arthritis also are reflected in the VA treatment records.  Although chondromalacia was diagnosed at the November 2006 VA medical examination, contemporaneous X-rays which were reviewed showed minor degenerative changes and mild DJD.  The December 2011 VA medical examination included review of June 2007 MRI showing mild degenerative changes and December 2011 X-rays showing minimal DJD.  It was indicated that there was DJD, and the diagnosis made corresponded with the X-rays.  

At the May 2012 VA medical examination, the same MRI and X-rays were reviewed along with several other X-rays.  Those from March 2012 showed mild degenerative changes, while those in January 2010, February 2008, and September 2007 showed mild or minor DJD.  It was indicated that there was DJD, and the diagnosis made was chondromalacia patella with DJD.  Finally, the May 2012 private X-rays showed mild enthesopathy including spurring.  Yet the impression was no significant bony or joint abnormality.  There is, in sum, conflict regarding whether or not the Veteran has left knee arthritis.  The MRI and all X-rays from VA, as well as all findings and diagnoses made, signify that he does.  However, the private X-rays signify that he does not.  The diagnostic testing from VA is more persuasive than the private diagnostic testing.  VA conducted many tests whereas there is only one private test.  The positive evidence thus quite simply outweighs the negative evidence.  Further, finding that arthritis is to the Veteran's benefit.

Of note is that there is no indication of synovitis in the VA treatment records, the VA medical examinations to include diagnostic testing reviewed therein, or in the private diagnostic test.  There also is only minimal indication that the arthritis present is degenerative arthritis or osteoarthritis as opposed to traumatic arthritis.  Nevertheless, this makes no difference.  It indeed is reiterated that synovitis under Diagnostic Code 5020 and traumatic arthritis under Diagnostic Code 5010 are rated as degenerative arthritis or osteoarthritis under Diagnostic Code 5003.  Diagnostic Code 5003 requires that consideration first be given to whether there is limitation of motion and whether it is noncompensable or compensable under Diagnostic Codes 5260 and 5261.  Since there is compensable limitation of motion pursuant to Diagnostic Code 5260, it must be used for rating instead of Diagnostic Code 5003.  

During the November 2006 VA medical examination, the Veteran's left knee range of motion initially was from zero degrees extension to 62 degrees flexion with pain objectively shown by grimacing and guarding.  It was from zero degrees extension to 58 degrees flexion upon repetition, with the decrease primarily attributable to pain but also to fatigue, weakness, and/or lack of endurance.  VA treatment records reflect that initial, but not repeated, range of motion was measured several times.  In January 2008, it was within normal limits.  In February 2008, it was from zero degrees extension to 120 degrees flexion.  It was from zero degrees extension to 100 degrees flexion in March and April 2008, while it was from zero degrees extension to 95 degrees flexion in July 2008.  In September 2008, it was back to from zero degrees extension to 120 degrees flexion.  Range of motion was noted to be good in January 2010.

Range of motion at the December 2011 VA medical examination was from zero degrees extension to 140 degrees flexion both initially and upon repetition.  It was noted that the Veteran exaggerated his left knee problems, objectively shown with respect to pain on movement by inappropriate guarding.  Muscle contractions in opposing muscles indeed were palpable.  There was excess fatigability or incoordination.  A March 2012 VA treatment record contains an initial range of motion measurement from zero degrees extension to 125 degrees flexion.  Finally, range of motion both initially and upon repetition was from zero degrees extension to 65 degrees flexion at the May 2012 VA medical examination.  Pain objectively was shown beginning at 30 degrees of flexion, but it was not objectively show with respect to extension.  There once again was no excess fatigability or incoordination.

In sum, there is conflict regarding the Veteran's left knee range of motion.  It always has been normal with respect to extension.  Flexion sometimes was normal or close thereto, while at other times it was significantly reduced.  No natural cause for this conflict, such as surgery causing a temporary decrease in movement or a decrease over time consistent with gradual deterioration, is identifiable.  As such, the conclusion that the Veteran has at least on occasion exaggerated his pain and its impact on his range of motion is that much more persuasive.  Yet greater discussion in this regard is unnecessary.  The Veteran's flexion always has been greater than 15 degrees whether or not he exaggerated.  Pain, to the extent it was present during flexion as well as during extension, is of no consequence.  Painful motion indeed does not constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It follows that the same is true with respect to popping, crepitus, and swelling, all of which have been found, impacting motion and with respect to any stiffness impacting motion as reported by the Veteran.

Flare-ups are not mentioned in the VA treatment records.  The Veteran additionally denied flare-ups at both the December 2011 VA medical examination and the May 2012 VA medical examination.  He reported pain flare-ups at the November 2006 VA medical examination, however.  Specifically, he reported a greater than normal amount of pain due to increased activity such as standing, walking, and using stairs, steps, or ladders.  Since there is no indication that the Veteran has a medical background, he is a lay person.  Lay persons are competent to report what they personally experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran therefore is competent.  Factors to assess the credibility of competent lay reports include interest, inconsistency, facial implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Even assuming the Veteran was credible as well as competent to report flare-ups as aforementioned, a higher rating for the early portion of the period on appeal is not warranted.  It is possible that his flexion was reduced to a level greater than it usually is or that his extension was reduced during flare-ups.  Yet he did not express this in terms of the degrees.  Of import is that he did not report greater limitation of motion at all.  The November 2006 VA medical examination further did not estimate flexion and extension during a flare-up.  As such, it would be speculative to conclude that the Veteran's increased pain resulted in an additional reduction in flexion or a reduction in extension.  It accordingly would be speculative to conclude that his increased pain resulted in flexion limited to 15 degrees or less or extension that limited at all.  "Pure speculation or remote possibility" is insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.  

The Board lastly finds that no separate rating is warranted for the Veteran's service-connected left knee disability under Diagnostic Code 5257.  Subluxation is incomplete or partial dislocation.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  There is no indication of any, much less recurrent, subluxation.  The Veteran has not reported subluxation or even anything suggestive thereof.  Such is not mentioned in the VA treatment records at the November 2006 VA medical examination.  At the December 2011 and May 2012 VA medical examinations, it was found that there was no history of recurrent subluxation.  With respect to lateral instability, VA treatment records show that the Veteran has reported instability, weakness, and giving way.  He is competent for the same reason as aforementioned.  However, he is not all that credible.  In addition to some inconsistency with the other evidence, it appears that his obvious interest in gaining financially from the receipt of a higher rating has led to malingering.

While left knee strength was a normal 5/5 at the November 2006 and May 2012 VA medical examinations, despite moderate quadriceps atrophy at the former, more was noted at the December 2011 VA medical examination.  Strength still was normal.  Yet this was after determining that the Veteran was exaggerating.  Give away weakness in the hip flexors as well as the knee flexors and extensors, which conveys poor effort and inappropriate weakness, indeed was found.  It further was noted that the Veteran could squat with a 90 degree angle in both knees.  VA treatment records show that he had 3/5 strength in March, April, and July 2008, with an accompanying quadriceps problem, as well as decreased strength in February 2011.  However, the earlier VA medical examination and the later such examinations belie this.  The Veteran's strength additionally was grossly normal in January 2012 notwithstanding quadriceps atrophy found in March 2012.  

As such, the Veteran may have exaggerated more than just at the December 2011 examination.  Or it may be that the findings were incorrect.  Those from 2008 were made by one physical therapist and contradict all others except the one from February 2011.  This finding, made by a doctor, was cursory.  Strength indeed was not even assessed on the standard 5 point scale.  One of these explanations is more likely, based on the aforementioned, than the alternative explanation that the Veteran initially did not have a strength problem but then developed one which ultimately resolved.  Even if this last explanation is true, however, a separate rating is not warranted for the middle portion of the period on appeal.  That the Veteran has used a brace and a cane is undisputed.  His gait has been normal at times and abnormal at times, with antalgia or a limp noted, according to the VA treatment records and the VA medical examinations.  Of note is that he has reported falling on occasion due to his left knee.

Instability never has been found despite all of the aforementioned.  VA treatment records do not include any findings of in this regard.  Laxity was found, but only by the physical therapist in 2008.  Yet laxity is not the same thing as instability.  Laxity indeed is slackness or displacement, whether normal or abnormal, in the motion of a joint.  Dorland's at 1026.  Otherwise, it was noted that the knee tracked well.  Instability to include valgus and varus instability was not found in March 2012.  With respect to the VA medical examinations, instability also specifically was not found.  The Veteran became unstable in that he lost his balance in squatting at the November 2006 VA medical examination, but anterior and posterior instability tests were negative.  Anterior instability, posterior instability, and more importantly medial-lateral instability testing all was normal at the December 2011 VA medical examination.  These tests also were normal at the May 2012 VA medical examination.  In sum, these findings are more persuasive than the Veteran's reports.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each finding leading to the decision that an increased rating for the Veteran's service-connected left knee disability is not warranted.  As discussed, however, the preponderance of the evidence is against an increased rating and a separate rating.  There is thus no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted because the discussion has revealed that the preponderance of the evidence is against an increased rating and a separate rating for the entire timeframe on appeal.  In sum, the Veteran's claim unfortunately is denied.
B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his service-connected left knee disability picture is not unusual or exceptional because the schedular rating criteria set forth above reasonably describe it.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of limited motion and subluxation or lateral instability in the knee factoring in a wide variety of ways in which functional loss may be manifested.  As such, they account for the Veteran's symptoms of pain and tenderness, crepitus and popping, swelling, stiffness, fatigue or lack of endurance or weakness, incoordination, and laxity plus their resultant impact.  This impact includes having some limitation of motion, which in turn has caused intermittent gait abnormality, difficulty with prolonged sitting, and difficulty with prolonged standing and walking as well as maneuvering on stairs and ladders.  It also includes his consequent use of pain medication, a brace, and a cane.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Indeed, there is no indication that the Veteran has been hospitalized once, much less frequently, due to his left knee.  VA treatment records reflect that the Veteran has gone to the emergency department (ED) for it several times.  Yet he never was admitted overnight.  There also is no indication of marked interference with employment attributable to the Veteran's left knee.  

At the time of the November 2006 VA medical examination, the Veteran was working full-time.  It appears from the December 2011 VA medical examination that he quit working early that year.  Neither examination mentioned him missing much work due to his left knee.  VA treatment records also are silent in this regard, as is the Veteran himself.  By the time of the May 2012 VA medical examination, he once again was working but on a part-time basis.  It was opined that work accommodations including the use of assistive devices for walking, frequent rest breaks, and avoidance of prolonged sitting, standing, and activities likely to cause reinjury were needed.  These do not convey the need to miss much work.  The Veteran's left knee, in sum, hinders but does not considerably hinder his ability to work.  It is reiterated that some interference with employment is encompassed by the assigned schedular rating..

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the disability at issue must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has contended that his service-connected left knee disability is so severe that it renders him unable either to secure or maintain work.  Work indeed cannot be prevented altogether since not even marked interference with the Veteran's ability to work was found above.  Indeed, that he initially was employed full-time is reiterated.  Also of note is that, although he became unemployed, he recently has been employed part-time.  It was opined that he is capable of working despite his left knee at the December 2011 and the May 2012 VA medical examinations.  This includes both sedentary and physical positions.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.


ORDER

A rating in excess of 20 percent for a service-connected left knee chondromalacia with degenerative changes is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


